DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 1/5/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the terms “3-1 surface” and 
The term "substantially" in claim 10 is a relative term which renders the claim indefinite.  The term "substanitally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner does not know the degree to which “substantially” is meant to read on the limitations of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/0250460) in view of Ueda (US Pat Pub# 2018/0062263) and further in view of Kim (US Pat# 2016/0142083).
Regarding claims 1 and 10, Shin teaches an electronic device comprising a housing including a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member surrounding a space between the first plate and the second plate and at least a portion of which is formed of a metal material (Abstract, Figs. 2A-2C and 6, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, and 0102, first and second plates are of metal material); a display viewable through the first plate (Abstract, Figs. 2A-2C and 6, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, and 0102, display exposed through the first plate); and an antenna module positioned in the space, and wherein the antenna module includes a first surface facing a third direction different from the first direction and the second direction (Abstract, Figs. 2A-2C and 6, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, and 0102, antenna posited in space); a second surface facing a fourth direction different from the third direction; and at least one conductive element extended in a fifth direction facing a first portion of the side member, the at least one conductive element being adjacent to the side member and being between the first surface and the second surface, and the fifth direction being perpendicular to the third direction and the fourth direction, wherein the first surface includes a first periphery being closest from the first portion of the side member (Abstract, Figs. 2A-2C and 6, Sections 0011-0013, 0035-0037, 0040-0045, 
	Ueda teaches an electronic device comprising a housing including a front plate 60B (Fig. 5) facing a first direction, a back plate 60B (Fig. 5) facing a second direction opposite to the first direction, and a side member surrounding a space between the front plate and the back plate (Fig. 5 and Sections 0067-0069); and an antenna module positioned in the space, and wherein the antenna module includes a first surface facing a third direction different from the first direction and the second direction (Fig. 5 and Sections 0067-0069, showing antenna module positioned in space etc.); a second surface facing a fourth direction different from the third direction (Fig. 5 and Sections 0067-0069); and at least one conductive element extended in a fifth direction facing a first portion of the side member, the at least one conductive element being adjacent to the side member and being between the first surface and the second surface, and the fifth direction being perpendicular to the third direction and the fourth direction, wherein the at least one conductive element is configured to radiate an RF signal (Fig. 5 and Sections 0067-0069, antenna radiating an RF signal etc.), wherein a radiation range of 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a front and back plate as taught by Ueda into Shin’s device in order to improve antenna performance (Section 0004).
Shin and Ueda fails to teach a surface inclined.
	Kim teaches wherein the first surface is inclined such that the first periphery is closer to the back than the second periphery (Abstract, Sections 0015-0018, 0084, and Claims 1, 17, 20, and 24, antenna is inclined on a surface etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surface inclined as taught by Kim into a front and back plate as taught by Ueda into Shin’s device in order to reduce interference and improve design (Sections 0009-0011).
Regarding claim 5, Shin further teaches wherein the first portion of the side member includes a non-conductive material (Sections 0107, 0109, 0115, and 0122).
Regarding claim 6, Shin further teaches a mid plate interposed between the display and the first plate, wherein the antenna module is interposed between the mid plate and the second plate (Abstract, Figs. 2A-2C and 6, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, and 0102).
Regarding claim 7, Kim further teaches a recess where the antenna module is disposed is formed in the second surface of the mid plate, wherein the recess includes 
Regarding claim 8, Shin further teaches the side member forms a side surface of the electronic device between the front plate and the back plate and includes a short side portion having a first length and a long side portion having a second length longer than the first length; the short side portion is formed from the front plate to the back plate with a first height; and the long side portion is formed from the front plate to the back plate with a second height greater than the first height (Abstract, Figs. 2A-2C and 6, Claim 13, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, and 0102).
Regarding claim 11, Shin further teaches the side member includes a short side portion having a first length and a long side portion having a second length longer than the first length and forms a side surface of the electronic device between the front plate and the back plate; the side member includes a metal portion formed of a metal material and a nonmetal portion formed of a nonmetal material; and when viewed from above the front plate of the electronic device, the nonmetal portion included in the short side portion is viewed to be wider than the nonmetal portion included in the long side portion (Abstract, Figs. 2A-2C and 6, Claim 13, Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122).
Regarding claim 12, Shin further teaches the side member includes a short side portion having a first length and a long side portion having a second length longer than .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/0250460) in view of Ueda (US Pat Pub# 2018/0062263) and further in view of Kim (US Pat# 2016/0142083) and further in view of Meyer et al. (US Pat Pub# 2017/0309582).
Regarding claim 2, Shin in view of Ueda and further in view of Kim teaches the limitations in claim 1.  Shin, Kim, and Ueda fail to teach a frequency between 20 GHz and 100 GHz.
Meyer teaches a wireless communication circuit configured to transmit and/or receive a signal having a frequency between 20 GHz and 100 GHz, wherein the conductive element is electrically connected with the wireless communication circuit (Section 0017).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 3, Meyer further teaches wherein the conductive element forms a dipole antenna (Section 0023).
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 13, claim 13 is allowed over applicant’s amendments and remarks filed on 1/5/2021.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s Remarks
Examiner’s Response
“The Office Action not shown that the first conductive plate 131 (allegedly the second periphery) and the second 
are on the same surface.  Examiner can find a front and back plate in the limitations but does not see any language of them being on the same surface.  Examiner welcomes the applicant to include this language into the claim for the examiner to consider applicant’s remark.

See 1st response under “Response to Arguments” filed on 10/5/2020 with Final Rejection.  
“The Office Action has not shown that Shin and Kim teach or suggest the features recited in Claim 1, such as ‘wherein the first surface is inclined such that the first periphery is closer to the back plate than the second periphery".
See above response and 2nd response under “Response to Arguments” filed on 10/5/2020 with Final Rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/28/2021